Citation Nr: 1826555	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension and isolated systolic hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 with additional service in the Reserves.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for hypertension and isolated systolic hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence of record indicates that the Veteran set foot in the Republic of Vietnam during service, and he is currently diagnosed with type II diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent (including Agent Orange), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C. § 1116(f).  

"Service in the Republic of Vietnam" means actual service in-country in the Republic of Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

When a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Analysis

The Veteran asserts that his type II diabetes mellitus is due to herbicide exposure in the Republic of Vietnam.  See Form 9 received in August 2014.  

The Veteran has a current type II diabetes diagnosis.  See Medical Treatment Record-Non-Government Facility received in March 2014.  

The Board notes that the Veteran's service treatment records are unavailable.  See VA Memo dated in September 2011.  It also appears that only limited service personnel records are available, and the service personnel records that have been obtained date after the Veteran's period of service from 1965 to 1968.  

In his substantive appeal (Form 9), the Veteran stated that he served in Vietnam.  See Form 9 received in August 2014.  The Board notes that during service, the Veteran service as an infantryman, motor vehicle operator, and indirect fire crewman.  See Miliary Personnel Record dated in April 2011.  Additionally, the Veteran served during the Vietnam era and received Vietnam Service Medal and the Vietnam Campaign Medal.  See Certificate of Release or Discharge from Active Duty received in January 2011.  Although service in Vietnam is not necessarily a pre-requisite for receipt of these medals, the large majority of Army personnel who received these medals did in fact serve in Vietnam.  Therefore, given the missing service records, the Veteran's period of service and receipt of the Vietnam Service and Campaign Medals, and the Veteran's credible statements, the Board finds the Veteran set foot in Vietnam.  Exposure to herbicide agents is therefore presumed.

In light of the Veteran's presumed herbicide exposure and the medical evidence showing that he developed type II diabetes mellitus following service separation, the Board finds that service connection for type II diabetes is warranted as due to herbicide exposure in Vietnam.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.


REMAND

The Veteran contends that his hypertension is due to his service-connected disabilities.  See Form 9 received in August 2014.  

In July 1996, the Veteran was admitted to the Fort Gordon hospital with diagnoses of atherosclerotic coronary artery disease and acute myocardial infraction.  See STRs entered in Caseflow Reader in October 2001 at 53.  While providing his medical history, the Veteran stated that he did not have a history of hypertension.  See id. at 54.  The Board notes that a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In his August 2014 Substantive Appeal, the Veteran stated that his hypertension occurred after his heart attack.  See Form 9 entered in Caseflow Reader in August 2014.  A VA examination was obtained in April 2012 regarding whether the Veteran's hypertension was directly related to service.  However, the Veteran has not been afforded a VA examination and/or an addendum opinion has not been obtained regarding whether the Veteran's heart disease and/or diabetes caused or aggravated his hypertension.  

The Board finds that an addendum opinion is necessary to determine the nature and etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding relevant VA treatment records with the claims file.

2.  Contact the Veteran and request that he identify private providers who have treated him for his hypertension.  After obtaining authorization, obtain any and all outstanding, non-duplicative records.  If the records are unavailable, document the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is completed, forward the Veteran's claims file to the examiner who conducted the April 2012 VA hypertension examination or, if the examiner is unavailable, to another qualified clinician, for the purpose of obtaining an addendum opinion as to the etiology of the Veteran's hypertension.  The claims file, must be made available to and be reviewed by the examiner.  

Based on a review of the entire record, the examiner should respond to the following:

(a.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by a service-connected disability, to include heart disease and type II diabetes?

(b.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated beyond the normal course of the condition by his service-connected disabilities, to include heart disease and type II diabetes?

The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


